Citation Nr: 1132544	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-09 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected right ear hearing loss or tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975 and from July 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for service connection for vertigo. 

In correspondence received on October 19, 2010, the Veteran withdrew his request for a hearing before a Veterans Law Judge at the Board of Veterans Appeals in Washington, DC that was scheduled for October 25, 2010.

In December 2010 the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed, and the case is before the Board for final review.


FINDING OF FACT

There is no competent and credible evidence of vertigo in service or for many years thereafter or of a nexus between any post-service vertigo and military service or service-connected right ear hearing loss or tinnitus.


CONCLUSION OF LAW

The criteria for establishing service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a December 2005 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additional letters dated in July 2009 and December 2010 provided the same notice, and the December 2010 letter also described the information and evidence needed to substantiate a claim for service connection on a secondary basis.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service private and VA treatment records, lay statements, and VA examination reports. 

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010).

The Board has reviewed all of the medical and lay evidence of record and finds that service connection for vertigo is not warranted.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records from both periods of service were entirely silent for any complaints, findings, or reference to dizziness or vertigo.  In a September 1975 separation report of medical history the Veteran denied a history of any dizziness.  In an April 1987 enlistment report of medical history, he described his usual occupation as construction labor.  He denied any history of dizziness and indicated that he wore glasses.  In October 1987 he complained of blurry vision with his military prescription.  The assessment was mixed astigmatism, meridional amblyopia.  In an August 1988 audiological evaluation, which noted a decrease in right ear hearing acuity, the Veteran did not complain of any dizziness.  In June 1989 he complained of burning eyes for the past month and was referred to the optometry clinic.  He did not identify any complaints of dizziness.  His service treatment records do not include a separation examination or report of medical history for his second period of service.  The latest treatment record was dated in February 1990, one month prior to his separation, and pertained to hemorrhoids.

In a post-service private audiological evaluation report dated in November 2002, the Veteran complained of right ear hearing loss with a history of military noise exposure.  He denied tinnitus or vertigo.

In a VA audiological examination report dated in June 2003, the Veteran described his perceived hearing loss since approximately 1980 and occasional tinnitus for the past few years.  He denied all other otologic symptoms.  He described military noise exposure, working in construction as a bricklayer after his first period of service, and working as a forklift and power machine operator at the post office.

In a VA ear disease examination report dated in June 2003, he described his noise exposure from each period of military service; he stated that he was a bricklayer in construction work between each period of service and that he had been working as a mail handler since 1990.  He reported an intermittent ringing noise in both ears for two or three years and described his perceived hearing loss.  He denied any other medical problem with his ears, including dizziness.  Following a physical examination and review of the claims file, the examining physician diagnosed right ear sensorineural hearing loss and tinnitus.

In a July 2003 rating decision, the RO awarded service connection for right ear hearing loss and assigned a noncompensable rating effective November 15, 2002. 

In a private treatment note dated in April 2004, the Veteran expressed interest in pursuing amplification options.  He denied vertigo.

In a June 2004 VA audiological examination report, he denied a history of ear-related problems other than right ear hearing loss and tinnitus.

In an August 2004 rating decision, the RO awarded service connection for tinnitus and continued the previously assigned noncompensable rating for right ear hearing loss.

In a private audiology note dated in September 2005, the Veteran "now report[ed] intermittent, brief dizziness."  Videonystagmography (VNG) testing indicated that there was no spontaneous or gaze nystagmus, and positional nystagmus was not significant.  Optokinetic (OPK) testing and tracking were normal, and the Hallpike was negative.  Calorics did not show a significant unilateral weakness or directional preponderance.  The diagnosis included dizziness.  In a private otolaryngology note from the same day, the otolaryngologist asked the Veteran about numerous subjective complaints.  In response to any vertigo or dizziness, the Veteran described "blurred vision."  He described his occupation as a fork lift operator.  The diagnosis included blurred vision.

In a November 2005 brain and brain stem MRI report to evaluate his complaints of dizziness, the impression was no significant intracerebral abnormality and, in particular, the 7th and 8th nerve complexes and CP angles are normal.

In a Verification of Treatment statement dated in July 2006, his private physician stated that the Veteran had persistent vertigo worsened in areas with loud noise and machines; he recommended a work environment with less noise from machinery.

The claim for service connection for vertigo was denied, and the Veteran disagreed with the decision.  In support of his claim, he submitted an August 2006 Verification of Treatment report completed by his private otolaryngologist, who indicated that the Veteran had a right-sided asymmetric sensorineural hearing loss, intermittent right tinnitus, and dizziness triggered by loud noises.  He had been advised to minimize exposure to loud noises.  

Another Verification of Treatment report was completed by a private neurologist in September 2006.  The neurologist stated that the Veteran suffers from headache and vertigo that is exclusively brought on by sustained loud noise.  He indicated that the Veteran is unable to work in a loud environment and would be better suited to a quiet work environment.

In an October 2006 VA primary care telephone note, the Veteran requested an audiology consultation, stating that he is service-connected for tinnitus and hearing loss.  He denied any change in symptoms and stated that he does not wear hearing aids and that his hearing had not become worse.  A consultation was not scheduled because his hearing was reportedly stable.

The Veteran's private otolaryngologist prepared a follow-up letter in November 2006, indicating that the Veteran continued to experience noise-induced dizziness, tinnitus, and headaches in his current work environment.   She advised that an acceptable noise level exposure for him over an eight-hour period would be 90 decibels and requested reassignment to a quieter task at work.

In his substantive appeal received in April 2008, the Veteran stated that he was complaining while in the military about dizziness and that he was misdiagnosed and told that the problem was his glasses.  He suggested that vertigo comes from hearing loss and implied that vertigo should be service-connected on a secondary basis.  He stated that he had worked for the postal service since December 1990.

A November 2008 VA audiological examination report did not include any complaints or findings related to vertigo.

In correspondence dated in July 2009, the Veteran stated that he relocated to a different station without machinery, but still needs to avoid loading and unloading trucks on the dock due to loud noise from a steal plate and rolling containers.  He also stated that he complained about being dizzy while in service and his complaints are in his military records.  He reported that his doctors believe that his vertigo is mostly due to hearing loss, but they could not state that it occurred while in the military.  He also submitted a lay statement from a coworker, who observed that the Veteran could not help load and unload trucks due to the loud noise because it caused ringing ears and headaches.

In a July 2009 VA audiological examination report, the diagnosis was stable hearing loss disability.  The examiner indicated that the Veteran demonstrated right ear loudness sensitivity; therefore, speech discrimination could not be assessed completely.

In April 2010 the Veteran's representative reiterated the contention that the Veteran's vertigo had its onset while in service and was variously misdiagnosed or blamed on a vision problem.  He also suggested that the Veteran's hearing loss and tinnitus had masked the signs and symptoms of vertigo.

The Board remanded the claim in December 2010 to provide notice to the Veteran regarding the type of information and evidence needed to substantiate a claim for service connection on a secondary basis; to request information about treatment for vertigo, including the actual treatment record from the September 2006 neurological clinic visit and any VA treatment records from since July 2009; and to obtain a VA ear disease examination and medical opinion.  The Board finds that the AMC/RO complied with the remand instructions.

The Veteran did not reply to the December 2010 VCAA notice letter from the AMC that described the information and evidence needed to substantiate his claim and that requested additional treatment records, including the private neurological report from September 2006.

VA treatment records associated with the claims file in December 2010 included only new patient nursing and primary care records dated in September 2009.  The Veteran reported he had been feeling well and identified a past medical history that included tinnitus and hearing loss in the right ear and vertigo.  

In a January 2011 VA ear disease examination report with the same examiner who performed the June 2003 VA ear disease examination, the Veteran stated that he did not have any complaint of dizziness during active duty but had monthly dizziness lasting for a minute or less beginning in 2002.  He described recurrent tinnitus that was not constant.  Reported physical examination findings included no evidence of dizziness.  The diagnosis was benign positional vertigo at best, but it was not clear that the Veteran even had true vertigo or conformed vestibular pathology.  The examining physician indicated that he had reviewed the claims file and opined that the claimed vertigo was less likely as not due to his service-connected hearing loss and tinnitus because there is no relation between vertigo and hearing loss or tinnitus.  The examiner also noted that the Veteran did not give any history of vertigo during service, nor was any diagnosis made during service for vertigo.  

The Board has considered the medical and lay evidence of record, but finds that service connection for benign positional vertigo on a direct or secondary basis is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe his perceived or observable symptoms related to his claimed vertigo disability.  See 38 C.F.R. § 3.159(a)(2) (2010) (defining "competent lay evidence"); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation; in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

However, the Board finds that the Veteran's current contentions regarding the onset of his claimed vertigo are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Contrary to the assertions of the Veteran that he complained of dizziness during service that was mistakenly attributed to vision problems, his service treatment records contain no such complaints, including when he complained about his vision or other eye problems, and in fact reflect that he denied a history of dizziness on several occasions.  Post-service private and VA treatment records also show that he denied vertigo and dizziness consistently and repeatedly until September 2005.  Accordingly, as the medical and lay evidence clearly does not support, and in fact contradicts, a continuity of symptomatology of dizziness since military service, entitlement to service connection for vertigo on a direct basis is not warranted, and the claim must be denied.  See 38 C.F.R. § 3.303(b).

Similarly, the Board rejects the contention that the Veteran's noncompensable right ear hearing loss or the intermittent tinnitus first identified in June 2003 (more than 13 years after separation from service and after 12 years of operating a fork lift for the postal service) "masked" the claimed vertigo disability because the medical evidence and the Veteran's statements reflect that these disabilities have remained stable, subjectively and on examination, and the Veteran was obviously capable of perceiving dizziness when he repeatedly denied such in reports prior to September 2005.

The Board also considered whether the claimed vertigo disability was caused or aggravated by the service-connected right ear hearing loss and tinnitus disabilities.  Private treatment records document that the Veteran reported experiencing dizziness or vertigo beginning in September 2005.  Both his otolaryngologist and neurologist attributed his reported dizziness to loud noise.  Neither medical specialist, however, indicated that dizziness was caused by his sensorineural hearing loss or tinnitus disabilities.  Similarly, the January 2011 (and June 2003) VA physician supported his conclusion that the Veteran's claimed vertigo was not related to his hearing loss or tinnitus, explaining that there is no relation between vertigo and hearing loss or tinnitus.  The Board finds that the opinion of the January 2011 VA physician is persuasive and probative evidence against the claim because it is based on a review of the claims file, subjective history from the Veteran, and physical examination, and it is supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board also finds that the Veteran's own statements made contemporaneously while seeking private medical treatment are consistent with the statements and opinions of the private otolaryngologist and neurologist as well as the January 2011 VA examiner.  The Veteran has identified brief, monthly episodes of vertigo triggered by or exclusively due to loud noise.  He has not described vertigo resulting from the general experience of his noncompensable right ear hearing acuity or recurrent tinnitus to his private treatment providers; rather, he first claimed that vertigo "comes from hearing loss" in his April 2008 substantive appeal after claiming for more than two years that he complained of dizziness during military service.  Moreover, his private treatment providers have not attributed his complaints of dizziness to general hearing loss or tinnitus, and the VA examiner explicitly indicated that vertigo is not related to hearing loss or tinnitus.  Therefore, the Board finds that service connection for benign positional vertigo claimed as secondary to right ear hearing loss or tinnitus is not supported by the evidence of record, and the claim must be denied.

Finally, the Board notes that the January 2011 VA examiner did not provide an opinion as to whether the Veteran's service-connected hearing loss and tinnitus disabilities aggravated his claimed vertigo disability.  However, because he explained that there is no relationship between vertigo and hearing loss or tinnitus, it logically follows that these service-connected disabilities did not aggravate the claimed vertigo disability.  Therefore, the Board finds that the January 2011 VA examiner adequately responded to the December 2010 remand instructions.

In addition to the medical evidence, the Board has considered the Veteran and his representative's contentions that the Veteran's claimed vertigo disorder was incurred during military service or caused or aggravated by service-connected right ear hearing loss or tinnitus, but finds that service connection for vertigo must be denied because there is no competent and credible evidence that the Veteran's vertigo began in service or is related to service-connected right ear hearing loss or vertigo.  Therefore, the claim for service connection for vertigo must be denied.  Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for vertigo is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


